

117 S2049 IS: Trafficking Survivors Housing Act of 2021
U.S. Senate
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2049IN THE SENATE OF THE UNITED STATESJune 15, 2021Mr. Brown (for himself, Mr. Blunt, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require a study and report on the housing and service needs of survivors of trafficking and individuals at risk for trafficking.1.Short titleThis Act may be cited as the Trafficking Survivors Housing Act of 2021.2.Study and report on housing and service needs of survivors of trafficking and individuals at risk for trafficking(a)DefinitionsIn this section:(1)Survivor of a severe form of traffickingThe term survivor of a severe form of trafficking has the meaning given the term victim of a severe form of trafficking in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102). (2)Survivor of traffickingThe term survivor of trafficking has the meaning given the term victim of trafficking in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).(b)Study(1)In generalThe United States Interagency Council on Homelessness shall conduct a study assessing the availability and accessibility of housing and services for individuals experiencing homelessness or housing instability who are—(A)survivors of trafficking, including survivors of severe forms of trafficking; or(B)at risk of being trafficked.(2)Coordination and consultationIn conducting the study required under paragraph (1), the United States Interagency Council on Homelessness shall—(A)coordinate with—(i)the Interagency Task Force to Monitor and Combat Trafficking established under section 105 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103);(ii)the United States Advisory Council on Human Trafficking;(iii)the Secretary of Housing and Urban Development;(iv)the Secretary of Health and Human Services; and(v)the Attorney General; and (B)consult with—(i)the National Advisory Committee on the Sex Trafficking of Children and Youth in the United States;(ii)survivors of trafficking;(iii)direct service providers, including—(I)organizations serving runaway and homeless youth;(II)organizations serving survivors of trafficking through community-based programs; and(III)organizations providing housing services to survivors of trafficking; and(iv)housing and homelessness assistance providers, including recipients of grants under—(I)the continuum of care program authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.); and(II)the Emergency Solutions Grants Program authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.).(3)ContentsThe study conducted under paragraph (1) shall include—(A)with respect to the individuals described in that paragraph—(i)an evaluation of formal assessments and outreach methods used to identify and assess the housing and service needs of those individuals, including outreach methods to—(I)ensure effective communication with individuals with disabilities; and(II)reach individuals with limited English proficiency;(ii)a review of the availability and accessibility of homelessness or housing services for those individuals, including the family members of those individuals who are minors involved in foster care systems, that identifies the disability-related needs of those individuals, including the need for housing with accessibility features;(iii)the effect of any policies and procedures of mainstream homelessness or housing services that facilitate or limit the availability of those services and accessibility for those individuals, including those individuals who are involved in the legal system, as those services are in effect as of the date on which the study is conducted;(iv)an identification of best practices in meeting the housing and service needs of those individuals; and(v)an assessment of housing discrimination against survivors of trafficking who are members of a protected class under the Fair Housing Act (42 U.S.C. 3601 et seq.);(B)an assessment of the ability of mainstream homelessness or housing services to meet the specialized needs of survivors of trafficking, including trauma responsive approaches specific to labor and sex trafficking survivors; and(C)an evaluation of the effectiveness of, and infrastructure considerations for, housing and service-delivery models that are specific to survivors of trafficking, including survivors of severe forms of trafficking, including emergency rental assistance models.(c)ReportNot later than 1 year after the date of enactment of this Act, the United States Interagency Council on Homelessness shall—(1)submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report containing the information described in subparagraphs (A) through (C) of subsection (b)(3); and(2)make the report submitted under paragraph (1) publicly available.